UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2013 Date of reporting period:April 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report For the period ended April 30, 2013 EDGAR LOMAX VALUE FUND Semi-Annual Report April 30, 2013 Dear Fellow Shareholder: We are proud to announce that the Edgar Lomax Value Fund hit another significant milestone, its 15th anniversary, on this past December 12.The period since the Fund’s inception has been challenging for many investors.We saw the stock market rise, then fall sharply, twice over this time frame—during the “tech” bubble and the housing bubble.Throughout, we’ve steadfastly invested in what we believe are high-quality stocks of the country’s largest corporations.The resulting long-term investment returns have been strong and have brought the Fund to nearly $40 million in assets.Following is a summary of average annual total returns through April 30, 2013: Fund S&P 500®/Citigroup Value Index S&P 500® Index 1-year 15.57% 20.33% 16.89% 5-year 4.39% 3.68% 5.21% 10-year 7.64% 8.04% 7.88% Since-inception (12/12/97) 5.28% 5.28% 5.30% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com.Before deducting fees that the Advisor contractually waived or expenses of the Fund that the Advisor absorbed, the gross expense ratio is 1.43%*; however, after such waivers or absorptions by the Advisor, the Fund’s net expense ratio is 0.99%. This year’s first half (the 6-month period ended April 30, 2013) was a tale of two periods.The first portion, through February 19, witnessed a continuation of the “low quality” theme we wrote about in our past fiscal year-end report.First, investors fled stocks that pay substantial dividends—such as those we buy—as they feared that the late-December “fiscal cliff” negotiations in Congress would result in substantially higher tax rates on dividend income.As a result, “value” stocks paying higher dividend yields suffered deep declines while low-yielding issues rose.Though it was clear in January’s first days that any tax hike on dividends would be much less than previously feared, investors did not immediately increase their buying of dividend paying large-cap stocks and, instead, rushed into smaller-cap companies (which often pay no dividend).This action, we believe, was driven by a false sense of confidence that the Federal Reserve’s aggressive money-printing activities (or “quantitative easing”) would continue to boost the performance of smaller, riskier companies. On February 20, however, stock indexes began their first significant pullback of 2013.In response, investors reversed course abruptly, and fled to high-quality investments such as those in which your Lomax Fund seeks to * Figures are from the Fund’s prospectus dated 2/28/13. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (excluding “Acquired Funds Fees and Expenses” and extraordinary expenses) through at least 2/27/14. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P/500 Citigroup Value. While the Advisor may discontinue its voluntary waiver at any time after 2/27/14, it has no intention of doing so. invest—permitting your holdings to close in on the stock indexes’ returns for the six-month period ended April 30, 2013.Consequently, the Fund’s large-cap value holdings produced a total six-month return of 14.13% versus S&P 500 and S&P 500/Citigroup Value respective returns of 14.42% and 16.63%.There is no guarantee that the “lower quality” trend has ended; however, given the movement toward our stocks in the final two months of the period, a reversal may have already begun.Even if this is not yet the case, we will continue to buy financially-strong, dividend-paying companies with long histories of profitability, confident that the market will ultimately follow the fundamentals. The “Schedule of Investments” included in this report details all of our holdings.Let’s look at some examples of them, along with their performance through the first half of this fiscal year.The market’s sharp rise was broad based, certainly in the Fund, giving us noteworthy gainers in every economic sector.Consumer Discretionary was our strongest sector with a gain of 24.2% in the six months ended April 30, 2013.Among those names, Target was a key contributor with a gain of 29.6%.While we don’t expect that kind of pace to continue, we do believe the company’s strong balance sheet and history of profitability should keep the wind at its back.While the same positive appraisal can be made of Wal-Mart’s financial strength and “earning” ability, it only (tongue in cheek) gained 8.8% during the period.While that is clearly a strong six-month return, we believe it has more room to run.Consequently, we intend to patiently hold what is obviously one of the country’s ongoing major success stories.Moving to Information Technology, Hewlett Packard led the sector with a six-month gain of 51.1%, making up for a sharp decline in the prior fiscal year.CEO Meg Whitman appears to be taking decisive action to return Hewlett Packard to its former stature, and she apparently has the confidence of much of the investment community. Although we may have said it many times, we truly appreciate the confidence you have shown in us through your investment in the Fund.We promise to continue working hard as we endeavor to bring you the results you deserve. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk; principal loss is possible.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in sales and earnings. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed.Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The S&P 500/Citigroup Value Index is a capitalization-weighted index of stocks in the S&P 500 Index which exhibit strong value characteristics.You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at April 30, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/12 – 4/30/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the operating expenses limitation agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500® Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended April 30, 2013, the Fund’s aggregate annual operating expenses were reduced to 0.79%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/12 4/30/13 11/1/12 – 4/30/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.79%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at April 30, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 4 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) Shares COMMON STOCKS - 98.87% Value Amusement, Gambling, and Recreation Industries - 1.62% Walt Disney Co. $ Beverage and Tobacco Product Manufacturing - 1.00% Altria Group, Inc. PepsiCo, Inc. Building Material and Garden Equipment - 0.86% Lowe’s Companies, Inc. Chemical Manufacturing - 15.92% AbbVie, Inc. Bristol-Myers Squibb Co. Dow Chemical Co. E. I. du Pont de Nemours and Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 12.06% Apple, Inc. Cisco Systems, Inc. Hewlett-Packard Co. Intel Corp. Raytheon Co. Couriers and Messengers - 0.53% United Parcel Service, Inc.- Class B Credit Intermediation and Related Activities - 8.22% American Express Co. Bank of New York Mellon Corp. Capital One Financial Corp. JPMorgan Chase & Co. The accompanying notes are an integral part of these financial statements. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), continued Shares COMMON STOCKS - 98.87% Value Credit Intermediation and Related Activities - 8.22%, continued Wells Fargo & Co. $ Electrical Equipment, Appliance, and Component Manufacturing - 0.47% Emerson Electric Co. Food Manufacturing - 0.57% HJ Heinz Co. Food Services and Drinking Places - 2.12% McDonald’s Corp. General Merchandise Stores - 5.95% Target Corp. Wal-Mart Stores, Inc. Health and Personal Care Stores - 6.76% CVS Caremark Corp. Walgreen Co. Insurance Carriers and Related Activities - 6.75% Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 5.25% Baker Hughes, Inc. General Electric Co. Management of Companies and Enterprises - 0.82% Goldman Sachs Group, Inc. Merchant Wholesalers, Nondurable Goods - 0.51% Procter & Gamble Co. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), continued Shares COMMON STOCKS - 98.87% Value Metal Ore Mining - 0.41% Freeport-McMoRan Copper & Gold, Inc. $ Miscellaneous Manufacturing - 1.85% Baxter International, Inc. Medtronic, Inc. Oil and Gas Extraction - 2.05% Apache Corp. Occidental Petroleum Corp. Petroleum and Coal Products Manufacturing - 5.61% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Pipeline Transportation - 0.52% Williams Co., Inc. Professional, Scientific, and Technical Services - 0.88% Amgen, Inc. Publishing Industries (except Internet) - 2.52% Microsoft Corp. Oracle Corp. Rail Transportation - 2.22% Norfolk Southern Corp. Union Pacific Corp. Support Activities for Mining - 1.20% Halliburton Co. The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), continued Shares COMMON STOCKS - 98.87% Value Telecommunications - 5.35% AT&T, Inc. $ Verizon Communications, Inc. Transportation Equipment Manufacturing - 4.08% Ford Motor Co. General Dynamics Corp. Lockheed Martin Corp. Utilities - 2.77% American Electric Power Co., Inc. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $31,787,683) Shares SHORT-TERM INVESTMENTS - 1.06% Value Invesco STIT-STIC Prime Portfolio, 0.09% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $415,485) TOTAL INVESTMENTS IN SECURITIES (Cost $32,203,168) - 99.93% Other Assets in Excess of Liabilities - 0.07% TOTAL NET ASSETS - 100.00% $ (a) Rate shown is the 7-day annualized yield as of April 30, 2013. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2013 (Unaudited) ASSETS Investments in securities, at value (identified cost $32,203,168) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Administration fees Advisory fees Audit fees Fund shares redeemed Transfer agent fees and expenses Fund accounting fees Shareholder reporting Chief Compliance Officer fee Custody fees Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$39,104,885/3,106,310 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS – For the six months ended April 30, 2013 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Adminstration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Insurance expense Other expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Ended April 30, 2013 Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — ) Total distributions ) Net asset value, end of period $ Total return %‡ % -34.86 % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Portfolio turnover rate %‡ % † Annualized ‡ Not Annualized The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek long-term capital growth while providing some income.The Fund began operations on December 12, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2010-2012, or expected to be taken in the Fund’s 2013 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2013 (Unaudited), continued E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2013 (Unaudited), continued Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
